—Judgment, Supreme Court, New York County (Richard Andrias, J.), rendered on or about July 11, 1995, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
By failing to request further relief following the court’s curative action (see, People v Santiago, 52 NY2d 865), defendant failed to preserve his claim that the court should have instructed the jury to disregard a purported legal conclusion by a police witness, and we decline to review it in the interest of justice. Were we to review this claim, we would find that the officer’s testimony did not constitute a legal conclusion and did not convey to the jury that he possessed additional information not elicited during the trial. In any event, the court’s curative instruction to consider the statement only for credibility purposes ameliorated any possible prejudice to defendant.
The court properly declined to include the language requested by defendant in its jury instructions defining robbery. The charge, read as a whole, sufficiently applied the facts to the proper principles of law (see, People v Batista, 209 AD2d 326, Iv denied 84 NY2d 1028). Concur — Sullivan, J. P., Rosenberger, Ellerin and Tom, JJ.